UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7858



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WESLEY BERNARD WILLIAMS,

                                             Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CR-01-198-CWH; CA-04-22859-CWH)


Submitted:   April 7, 2006                 Decided:   April 19, 2006


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wesley Bernard Williams, Appellant Pro Se.    Rose Mary Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Wesley Bernard Williams, a federal prisoner, seeks a

certificate of appealability to appeal the district court’s denial

of   his   28    U.S.C.    §    2255    (2000)     motion.       A    certificate       of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”               28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional      claims      is     debatable    and   that       any    dispositive

procedural rulings by the district court are likewise debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).              We have independently reviewed the

record and conclude that Williams has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions      are    adequately      presented         in   the

materials       before    the   court     and    argument    would         not    aid   the

decisional process.



                                                                                 DISMISSED




                                         - 2 -